IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 01-50485
                            Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus


DARREL RAY METCALF,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                           (W-88-CR-125-1)
                        --------------------
                          December 26, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Defendant-Appellant Darrel Ray

Metcalf has moved for leave to withdraw and has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967). Metcalf has

received a copy of counsel’s motion and brief, but he has not filed

a pro se brief of his own.         Our review of the brief filed by

counsel and of the record discloses no nonfrivolous point for

appeal.   Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.